Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	Suggestions to improve the application before the first Official Office Action
Although the applicant is only given two months to respond to this restriction requirement and is not required to correct the following problems, the examiner is pointing them out in order to promote compact prosecution. They will be required in the following office action and it may be beneficial for the applicant to address them before the first official office action. 
It is not abundantly clear from the claims and specification exactly what the “liquid crystal phase shifter units” are. Claims 1 and 12 merely say that these units comprise “a first optical waveguide” provided on the side of the first substrate proximal to the liquid crystal layer and arranged to be in direct contact with the liquid crystal layer. It is not clear how a first optical waveguide can make up “each of the plurality of liquid crystal phase shifter units”. It appears that specific features are missing from claim 1 because a waveguide generally does not provide “each of a plurality of liquid crystal phase shifter units” or an array. The specification does not clarify this with regard to such “units”. Further, if each of the plurality of liquid crystal phase shifter units is arranged in an array and each is comprised of “a first optical waveguide”, it is unclear how the waveguide (singular) could be arranged in an array. The dependent claims are confusing because of this. They do not correct the issue. For example, claim 3 says that the second optical waveguide is coupled to the first optical waveguide “of an adjacent liquid crystal phase shifter unit”. If the first optical waveguide comprises each of the liquid crystal shifter units, it is unclear how these elements are arranged. In figure 1, the liquid crystal layer is shown as ovals (element 16). It is unclear how this is a liquid crystal layer. It is not shown how the liquid crystal layer interacts with elements of the other figures. 
It is not clear which elements provide the liquid crystal phase shifter array of claim 12 since claim 1 says that each of these units comprise the first waveguide. It is also not clear how this device changes a direction of the first laser. It is unclear what exactly provides the direction change in claim 12. In claims 12 and 14, it says that the liquid crystal phase shifter array receives the first laser (second laser). It appears that this should be “the first laser light” (“second laser light”), since it does not receive the laser. In claim 12, “with each other” is not clear. What interferes? And how does it interfere? What provides this? How does interfering change a direction of the first laser light? How does the liquid crystal phase shifter units cause the second laser (light) to interfere? What is meant by “interfere with each other”? How does this change a direction of the second laser? In claim 12, it is unclear how the second laser carries information of the object to be scanned. What provides this information?

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-11, drawn to details of a liquid crystal shifter array, classified in G02F1/1326.
II. Claims 12-14, drawn to a laser scanner for image detection, classified in G06T 7/586.
III. Claims 12 and 15, drawn to distance detection, classified in G01S 17/08.
IV. Claims 16-17, drawn to applying different voltages on the first electrode and the second electrode so as to make a laser incident on the first optical waveguide to exit into the liquid crystal layer so as to satisfy n2<n1<n3, classified in G02F 1/2955.
Claim 1 link(s) inventions I, II, III and IV.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the details of claims 2-11 are not required for the scanner and image detection of invention II.  The subcombination has separate utility such as it could be used without the details of claims 2-11. The liquid crystal phase shifter array of claims 2-11 can be used in a device other than a scanner and image detector.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the details of claims 2-11 are not required for the distance detection of invention III.  The subcombination has separate utility such as it could be used without the details of claims 2-11. The liquid crystal phase shifter array of claims 2-11 can be used in a device other than a distance detector of claim 15.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as it can be used without applying different voltages on the first electrode and second electrode so as to satisfy n2<n1<n3.  The details of claims 2-11 are not required for the driving effect of claims 16-17. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883